76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Patrick LAWSON, Defendant--Appellant.
No. 95-7649.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1996.Decided Feb. 9, 1996.

Patrick Lawson, Appellant Pro Se.  Stuart A. Berman, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before HALL and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   See United States v. Lawson, Nos.  CR-89-362-PN;  CA-95-2518-S (D.Md. Aug. 30, 1995).   We affirm the decision of the district court because Appellant's claim is procedurally barred.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED